Name: 80/285/EEC: Commission Decision of 18 February 1980 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to women's, girls'and infants'woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man- made textile fibres, falling within subheading ex 61.02 B of the Common Customs Tariff (category 15 B), originating in Yugoslavia and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-13

 Avis juridique important|31980D028580/285/EEC: Commission Decision of 18 February 1980 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to women's, girls'and infants'woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man- made textile fibres, falling within subheading ex 61.02 B of the Common Customs Tariff (category 15 B), originating in Yugoslavia and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 067 , 13/03/1980 P. 0014****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 18 FEBRUARY 1980 AUTHORIZING THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS NOT TO APPLY COMMUNITY TREATMENT TO WOMEN ' S , GIRLS ' AND INFANTS ' WOVEN OVERCOATS , RAINCOATS AND OTHER COATS , CLOAKS AND CAPES , JACKETS AND BLAZERS , OTHER THAN GARMENTS OF CATEGORY 15 A , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , FALLING WITHIN SUBHEADING EX 61.02 B OF THE COMMON CUSTOMS TARIFF ( CATEGORY 15 B ), ORIGINATING IN YUGOSLAVIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/285/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 8 FEBRUARY 1980 BY THE GOVERNMENTS OF THE BENELUX COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOMEN ' S , GIRLS ' AND INFANTS ' WOVEN OVERCOATS , RAINCOATS AND OTHER COATS , CLOAKS AND CAPES , JACKETS AND BLAZERS , OTHER THAN GARMENTS OF CATEGORY 15 A , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , FALLING WITHIN SUBHEADING EX 61.02 B OF THE COMMON CUSTOMS TARIFF ( CATEGORY 15 B ), ORIGINATING IN YUGOSLAVIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN YUGOSLAVIA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT YUGOSLAVIA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THOSE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , APPLICATIONS FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DO NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN YUGOSLAVIA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 5 FEBRUARY 1980 : // // CCT HEADING NO // DESCRIPTION // // EX 61.02 B ( NIMEXE CODES 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 ) ( CATEGORY 15 B ) // WOMEN ' S , GIRLS ' AND INFANTS ' WOVEN OVERCOATS , RAINCOATS , CLOAKS AND CAPES , JACKETS AND BLAZERS , OTHER THAN GARMENTS OF CATEGORY 15 A , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 18 FEBRUARY 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT